Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen US 2014/0376220.
As pre claim 1, Shen discloses a light transmissive substrate for transforming a Lambertian light distribution into a batwing light distribution (a 2D batwing diffuser, light transmissive substrate) for transforming a Lambertain-distributed light into a 2D batwing distribution; paragraph [0115]), the light transmissive substrate comprising: a first surface comprising a plurality of microstructures (the 2D batwing diffuser includes a surface (first surface) including several micron pitch prisms (see surface with microstructures in Figure 46); paragraphs [0032], [0135-136] & [0215]; claim 57 of Shen); and a second surface on a side of the light transmissive substrate opposite the first surface (an adjacent surface, second surface) on a side of the 2D batwing diffuser that is opposite the surface; claim 57 of Shen), wherein the light transmissive substrate is configured to receive light in a Lambertian distribution from a light source at the first surface and transform the light into a batwing distribution exiting the second surface (the 
As per claim 2, Shen discloses the light transmissive substrate according to claim 1. Shen further discloses wherein each of the plurality of microstructures has a shape of a pyramid extending in a direction away from the second surface (each of the several micron pitch prisms have a shape of a pyramid in an orientation pointing out from the adjacent surface; figure 46; paragraphs [0032], [0135]-[0136] & [0215]).
As per claim 9, Shen discloses the light transmissive substrate according to claim 1. Shen further discloses wherein the second surface is substantially planar (the adjacent surface is planar as shown in figure 44A; figure 44A; paragraph [0203]).
As per claim 10, Shen discloses the light transmissive substrate according to claim 1. Shen wherein the second surface comprises a texture (a diffusion surface can be added to the adjacent surface so as to create the adjacent surface to have a texture; figure 44D; paragraphs [0207]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Beeson US 2008/0247172.
As per claim 3, Shen discloses the light transmissive substrate according to claim 2. Shen further discloses wherein at least the microstructures are made from material having a refractive index of about 1.5 (the several micron pitch prisms have a refractive index that is 1.49; paragraphs [0032], [0135]-[0136] & [0215]. Shen fails to disclose the pyramid has a roof angle of between about 70° and about 95°. However, Beeson discloses the pyramid has a roof angle of between about 70° and about 95° (each pyramid includes an internal angle (roof angle) of 90 degrees; paragraph [0138]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Shen to provide the pyramid has a roof angle of between about 70° and about 95°, as taught by Beeson, in order to provide the advantages using the 90 degree angle for reducing the angular range of the Lambertian light.  One would have been motivated to make this modification to allow for the system to increase output brightness and efficiency (Beeson; paragraphs [0057] & [0138]).
	As per claim 4, Shen discloses the light transmissive substrate according to claim 2. Shen fails to disclose wherein each pyramid has a base portion and a top portion .
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Sabic WO 2012/138898 (cited in applicant’s IDS).
	As per claim 8, Shen discloses the light transmissive substrate according to claim 1. Shen fails to disclose wherein each of the plurality of microstructures has a shape of a corner cube. However, Sabic discloses wherein each of the plurality of microstructures has a shape of a corner cube (each of a number of microstructures has a shape of a corner cube shape; abstract; abstract; paragraph [0027]). It would have .

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	As for claim 5, the prior art fails to teach or disclose the light transmissive substrate according to claim 4, wherein at least the microstructures are the made from material having a refractive index of about 1.5, the sides of the base portion are disposed at angles of about 55.degree. relative to a plane substantially parallel to the second surface, and the top portion has a roof angle of between about 85.degree. and about 90.degree.. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SHEN, WEBER ‘776, WEBER ‘448, and WOOD (see References Cited for Patent/Publication numbers) disclose relevant Lambertian light distributions achieved from a light source and substrate layers having microstructures similar to that of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875